The record contains the following statement of facts: "This was a motion before his Honor, Judge George W. Gage, at the February, 1904, term of the Court of Common Pleas of Fairfield County; said motion being made in the original case of Thomas H. Ketchin, as executor of the last will of Mrs. M.C. Rion v. Preston Rion and others, to allow him commissions on all funds in his hands, both of the estate of Mrs. Rion and Col. Rion; and also a fee for his counsel, to be allowed him out of all funds, whether of the estate of Mrs. Rion or Col. Rion. Plaintiff is the executor of the will of Mrs. Rion, and brought this action to determine and ascertain his powers and duties as such executor, under the will of his testatrix. In said action the estate of Col. Rion was not represented by his personal representative. Ketchin v.Rion, 68 S.C. 260. Subsequent to the filing of the decree of his Honor, Judge Klugh, M.H. Rion was duly appointed administratrix, cum testamento annexo, of the estate of Col. Rion, and was made a party to the original action and to this motion.
"The estate of Mrs. Rion is of small value. The real and personal property of the estate of James H. Rion, deceased, which was in the possession of Mary C. Rion, as executrix and life tenant, was taken possession of by Thomas H. Ketchin, on his qualification as executor of the will of Mary C. Rion, deceased. The real estate was rented out and the rents thereof collected by said Thomas H. Ketchin. It is agreed that the case of Ketchin v. Rion, reported68 S.C. 260, is a part of this case. Thomas H. Ketchin has in his hands money belonging to the estate of *Page 157 
Col. James H. Rion, amounting to the sum of $429.73, which he claims a right to hold under the decree of Judge Gage, as applicable to commissions and counsel fees. All other property of Col. James H. Rion's estate has been turned over by him to M.H. Rion, administratrix."
The following notice of motion was given: To attorneys for defendants (names being omitted): "Take notice, that upon all of the pleadings, testimony and decree of Judge Klugh, and all other proceedings in the above entitled action, the undersigned will move before his Honor, Judge G.W. Gage, presiding Judge, on Thursday, the third day of March next, or as soon thereafter as counsel can be heard, to decide whether or not the plaintiff, as executor, is entitled to commissions upon all of the funds heretofore coming into his hands, whether belonging to the estate of Mary C. Rion, deceased, or to James H. Rion, deceased, and also to decide whether or not the plaintiff shall be allowed counsel fees in this action, and for such other and further relief as in the premises may be meet and just. J.E. McDonald, plaintiff's attorney."
A hearing upon this motion was had before Judge Gage, and on the 25th day of May, 1904, he passed the following decree: "This is a motion for the plaintiff to allow his counsel, J.E. McDonald, Esq., to be paid a fee out of the funds in his hands as executor; and further, to allow plaintiff commission upon all funds heretofore coming into his hands, whether belonging to the estate of James H. Rion, or the estate of Mary C. Rion. Judge Klugh tried the case, and concluded his decree with this language: `That the plaintiff as executor of the will of Mary C. Rion, deceased, out of the assets of her estate pay the cost of this action.' That order has no relevancy to motion now considered. Judge Klugh further ordered, `That the plaintiff, Thomas H. Ketchin, as executor, do collect and preserve the assets of the estate of James H. Rion, deceased, so far as they have come or may hereafter come into his hands, until the further order of this Court, etc.' It was contended by Mr. Douglass, *Page 158 
attorney for Mrs. Floride C. Barron, that Ketchin stands in the attitude of an executor whose authority has been revoked; that such an executor is not entitled to commissions for paying out the money in his hands to his successor; that neither is Ketchin entitled to commissions for paying the balance in his hands to the newly appointed administrator of the estate of James H. Rion. And he citesBrown v. Vinyard, Bail. Eq., 460. But in that case the executor who made the claim had been acting under a will which turned out to be a forgery. In the case at bar Ketchin found, with reference to the estate of Col. and Mrs. Rion, `matters were in confusion.' (Judge Pope, page 261.) This action was begun by him to construe both the wills of Col. and Mrs. Rion, and to settle the difference betwixt the two estates. All the heirs and devisees of both parties were before the Court. The Court directed the plaintiff to act in the premises in language hereinbefore cited. The plaintiff's action was not for his benefit, nor was it ill advised; be acted for the interest of the Rion heirs. The order of Judge Klugh did not direct him to pay out to any named agent the funds due to Col. Rion's estate; nor did it direct him to pay any certain sum or any sum that could be made certain. Since the decree was made, an administrator debonis non has been appointed for Col. Rion's estate; and for the payment of the sums in Ketchin's hands to that agent he is entitled to his commissions. To deny him commissions would put him in the wrong, when nobody has charged him with wrong; and by wrong I mean illegal action. The record discloses the fact that Ketchin has effected at the hands of the Court an adjustment betwixt two estates between which there was much confusion. The plaintiff, as an individual, had no interest in such adjustment. His action conferred a benefit on others.
"Every rightful demand for a fee is founded upon a service rendered by the demandant to him on whom the demand is made; in this case on the estates of Col. and Mrs. Rion for securing such a construction of their wills as they intended *Page 159 
and the law required. There are two instances where no fee ought to be allowed: (1) where the action has been brought in bad faith; and (2) where there was no reasonable ground for the action. In the case at bar there was neither of these elements. I am, therefore, of the opinion that plaintiff is entitled to a fee for his counsel; the amount to be determined by reference, if counsel cannot agree thereon."
From this decree the following exceptions are taken by some of the defendants:
"I. For that his Honor erred in holding and adjudging that the plaintiff, Thos. H. Ketchin, as executor of the last will and testament of the late Mrs. Mary C. Rion, is entitled to a fee for his counsel out of the estate of Col. James. H. Rion, when said plaintiff was not the legal representative and had no authority to act for the same, nor did he at any time pretend to be acting for said estate, but, on the contrary, all of his acts and doings were as the executor of the last will and testament of Mary C. Rion.
"II. For that his Honor erred in holding and adjudging that the plaintiff is entitled to a fee for his counsel out of both the estate of Col. Rion and the estate of Mrs. Rion, when it is submitted that plaintiff, not being the legal representative of the estate of Col. Rion, had no right or authority to bring said estate into Court; and plaintiff was not acting as the representative of the estate of Col. Rion in bringing his action, but, on the contrary, was acting as the executor of the last will and testament of Mrs. Mary C. Rion in bringing such action — the said being brought for the benefit of his testatrix, and to define his own powers and authority as executor under the will of Mrs. Rion, and to establish the same, and not to carry out the will of Col. Rion, and plaintiff is not entitled to a fee for his counsel out of the estate of Col. Rion. But if he is entitled at all to a fee for his counsel, he is entitled to the same out of the estate of his testatrix.
"III. For that his Honor erred in holding and adjudging *Page 160 
that plaintiff is entitled to a fee for his counsel for bringing the action of Thos. H. Ketchin, as executor of the last will and testament of Mary C. Rion v. Preston Rion and others, when the same was brought for the benefit of the estate which he represented and to define his powers and authority under said will, which was declared null and void by the Court.
"IV. For that his Honor erred in holding and adjudging `That since the decree was made and administrator de bonisnon has been appointed for Col. Rion's estate, and for the payment of the sums in Ketchin's hands to that agent, he was entitled to his commission;' when he should have held that plaintiff is not entitled to commissions out of Col. Rion's estate for the payment of such sums of money as belonged to the estate of Col. Rion in his hands, which he pays over to the duly appointed administrator of Col. Rion's estate."
We will now consider these exceptions in their order.
I. Probably one of the most delicate duties of this Court is to settle questions relating to fees. Where persons are sui juris, that matter is determined by contract expressed or implied; but whenever the office of administrator, executor, guardian, committee or any other trustee brings the matter of counsel fees charged or to be paid, or as already paid, the nicest care is required to deal out exact justice as between the parties affected. Indeed, we know of no cases where Judges should be firmer than such as these. A distinction is made in those cases where the trustee acts upon his own judgment in bringing the estate of his cestuique trust in Court, and those cases where such trustee is forced into Court at the suit of others. In Turnipseed v.Sirrine, 60 S.C. page 281, it was said: "The Court will scrutinize with great care the circumstances surrounding each particular case to determine: first, the good faith of the trustee in his conduct as to the employment of such counsel; second, that such counsel so employed actually rendered the services in behalf of the trust estate; and third, *Page 161 
that the fees paid were reasonably worth the sums paid by the trustee."
Thomas H. Ketchin was not the executor of Col. Rion's estate, any services he may have rendered that estate were voluntary; indeed, his suit was brought to take from such estate all that was left thereof by his testatrix, Mrs. Mary C. Rion. That the result was at variance with his purpose is not to be added to his credit. The only possible connection that he may be said to legally occupy to the estate of Col. Rion is where Judge Klugh ordered that he should collect and preserve the assets of the estate of James H. Rion, deceased, so far as they have come or may hereafter come into his hands, until the further order of this Court. From so much of Judge Klugh's decree there was no appeal. All parties, therefore, to the action of Ketchin v. Rion andothers, 68 S.C. 260, are bound by so much of Judge Klugh's decree. While, therefore, we are inclined to hold that there is no obligation under which the parties of this action rest as to the payment of a general counsel fee, or as to the payment of commissions to this executor, Ketchin, for moneys paid and received up to the first day of September, 1903, yet we think that this executor, Ketchin, is entitled to commissions on sums collected by him either from choses in action or rents from first of September, 1903, up to the time when the administratrix, Miss Margaret H. Rion, qualified as administratrix de bonis non, etc., of Col. James H. Rion, deceased, and to such fees as were necessary to make the collections herein referred to under Judge Klugh's decree as aforesaid.
Beyond these, we cannot consent that counsel fees and commissions for the plaintiff shall be paid out of the estate of Col. James H. Rion, deceased. We, therefore, sustain first exception of the defendants and from necessity, therefore, we also sustain the second, third and fourth grounds of appeal.
It will be necessary, therefore, that the commissions due to the plaintiff on all sums collected from first September, *Page 162 
1903, to the date when Miss Margaret H. Rion qualified as administratrix of her father's estate, should be paid, and any reasonable counsel fee for his attorney in such said collections should be paid out of the sum of $429.73 now in his hands belonging to Col. Rion's estate, and after such payment that the balance thereof shall be paid to Miss M.H. Rion, as said administratrix.
I think the Circuit judgment should be modified.